Citation Nr: 1730762	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1968 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision that denied service connection for PTSD.  The Veteran timely appealed.

Consistent with the record, the Board has recharacterized the appeal as encompassing the issue on the title page.  The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that an acquired psychiatric disability, to include PTSD, had its onset in active service.

Service personnel records show that the Veteran served on shore duty at the U.S. Naval Support Activity, Saigon Detachment at Binh Thuy, in the Republic of Vietnam from April to October 1970.  

In March 2011, the Veteran reported several in-service stressors while serving in Vietnam in 1970.  One incident involved two swift boat sailors from Minnesota who were shot in the chest by the enemy.  While the Veteran did not witness the shooting, he helped carry the sailors from the swift boat to the galley and watched the medic try to save them; and then helped move the bodies to a helicopter for transport.  Another incident involved enemy swimmers in the water outside a collection of barges, and the Veteran launched several grenades into the water in the span of one minute; and it took approximately thirty-to-forty minutes to secure the area.  Three enemy swimmers were found dead the next morning.  The Veteran also described other incidents where a seaman became tangled up in the constantine wire in a river and drowned, where a Navy seal was shot in his upper leg, where a pilot was shot in the shoulder, and where a sailor on security was struck in the head by a ladder and died after a bomb blew a big hole in the side of a ship.

The report of an April 2011 VA examination reflects that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria. Clinical findings in April 2011 support a diagnosis of depressive disorder, not otherwise specified.  During the examination the Veteran had reported being deployed on three separate occasions, and claimed a number of stressors but focused on two specific incidences-namely, the death of two swift boat sailors, and enemy swimmers in the water while the Veteran was on guard duty (described above).  

The Board notes that the stressors described by the Veteran involved his fear of hostile military or terrorist activity.

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule apply to claims that were certified to the Board after August 4, 2014.  As this appeal was certified to the Board in November 2016, rule change applies.  

Under these circumstances, an additional examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD under DSM-5 based on the in-service stressors.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2016).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records-from February 2004 to March 2010, and from May 2011 forward; and associate them with the Veteran's claims file.

2.  Furnish the Veteran notice of the amended regulations regarding substantiating a claim for PTSD pursuant to 38 C.F.R. § 3.304(f)(3).

3.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD under DSM-5 are met.  The Veteran's claims file, to include this REMAND, must be available to the examiner designated to examine the Veteran.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.  

The examiner is asked to explain the reasons behind any opinions offered.  

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Office (AMO); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2016).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




